THE MARCUS CORPORATION
2004 EQUITY INCENTIVE PLAN


AMENDED AND RESTATED
JULY 8, 2008

Section 1. Purpose and History.


        (a)    Purpose. The purpose of The Marcus Corporation 2004 Equity
Incentive Plan (the “Plan”) is to promote the best interests of The Marcus
Corporation (the “Company”) and its shareholders by providing Key Employees and
Non-Employee Directors of the Company and its Affiliates with an opportunity to
acquire a, or increase their, proprietary interest in the Company. It is
intended that the Plan will promote (i) continuity of management and increased
incentive and personal interest in the welfare of the Company by those Key
Employees who are primarily responsible for shaping and carrying out the
long-range plans of the Company and securing the Company’s continued growth and
financial success and (ii) the achievement of long-term growth and financial
success of the Company by attracting and retaining Non-Employee Directors of
outstanding competence and by better aligning the personal financial interests
of Non-Employee Directors to those of the Company’s shareholders.

        (b)    History. Prior to the Effective Date of the Plan, the Company had
in effect the 1995 Incentive Plan and 1994 Director Plan, which were originally
effective September 28, 1995 and September 29, 1994, respectively. Upon
shareholder approval of the Plan, each of the 1995 Incentive Plan and 1994
Director Plan will terminate and no new awards will be granted under such plans,
although outstanding awards granted under the 1995 Incentive Plan and 1994
Director Plan will continue to be subject to all terms and conditions of such
plan. This Plan was amended and restated by the Board of Directors as of July 8,
2008.

Section 2. Definitions.


        As used in the Plan, the following terms shall have the respective
meanings set forth below:

        (a)     “Affiliate” shall mean any entity that, directly or through one
or more intermediaries, is controlled by, controls, or is under common control
with, the Company.

        (b)     “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock or Performance Share granted under the Plan to a Participating
Key Employee or Non-Employee Director.

        (c)     “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing any Award granted under the Plan.

        (d)     “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

1

--------------------------------------------------------------------------------

        (e)     “Commission” shall mean the Securities and Exchange Commission.

        (f)     “Committee” shall mean the Compensation Committee of the Board
of Directors of the Company (or any other committee thereof designated by the
Board of Directors to administer the Plan); provided, however, that the
Committee is composed of not less than two directors, each of whom is a
“non-employee director” within the meaning of Rule 16b-3.

        (g)     “Director” shall mean any individual who is a member of the
Board of Directors.

        (h)     “Effective Date” shall have the meaning assigned in Section 9.

        (i)     “Employee” shall mean any full-time or part-time employee of the
Company or any of its Affiliates. For purposes of the Plan, an individual whose
only employment relationship with the Company or its Affiliates is as a Director
shall not be deemed to be an Employee.

        (j)     “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended from time to time.

        (k)     “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.

        (l)     “Incentive Stock Option” shall mean an option granted under
Section 6(a)(i) of the Plan that is intended to meet the requirements of Section
422 of the Code (or any successor provision thereto).

        (m)     “Key Employee” shall mean any officer or other key employee of
the Company or of any Affiliate who is responsible for or contributes to the
management, growth or profitability of the business of the Company or any
Affiliate as determined by the Committee in its discretion.

        (n)     “Non-Employee Director” shall mean any Director who is not
otherwise an Employee.

        (o)     “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

        (p)     “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.

        (q)     “Participating Key Employee” shall mean a Key Employee
designated to be granted an Award under the Plan.

2

--------------------------------------------------------------------------------

        (r)     “Performance Period” shall mean, in relation to Performance
Shares, any period for which a performance goal or goals have been established.

        (s)     “Performance Share” shall mean any right granted under Section
6(d) of the Plan that will be paid out as a Share (which, in specified
circumstances, may be a Share of Restricted Stock).

        (t)     “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

        (u)     “Restricted Stock” shall mean any Share granted under Section
6(c) of the Plan or, in specified circumstances, a Share paid in connection with
a Performance Share under Section 6(e) of the Plan.

        (v)     “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.

        (w)     “Shares” shall mean shares of common stock of the Company, $1
par value, and such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(b) of the Plan.

        (x)     “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

        (y)     “1994 Director Plan” shall mean The Marcus Corporation 1994
Nonemployee Director Stock Option Plan.

        (z)     “1995 Incentive Plan” shall mean The Marcus Corporation 1995
Equity Incentive Plan.

Section 3. Administration.


        (a)    The Committee. The Plan shall be administered by the Committee;
provided, however, that if at any time the Committee shall not be in existence,
the functions of the Committee as specified in the Plan shall be exercised by
those members of the Board of Directors of the Company who qualify as
“non-employee directors” under Rule 16b-3.

        (b)    Committee Administration With Respect to Participating Key
Employees. With respect to the Plan as it applies to Key Employees, and subject
to the terms of the Plan and applicable laws and without limitation by reason of
enumeration, the Committee shall have full discretionary power and authority to:
(i) designate Participating Key Employees; (ii) determine the type or types of
Awards to be granted to each Participating Key Employee under the Plan; (iii)
determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards granted to Participating Key Employees; (iv) determine the terms and
conditions of any Award granted to a Participating Key Employee; (v) determine
whether, to what extent and under what circumstances Awards granted to
Participating Key Employees may be settled or exercised in cash, Shares, other
securities, other Awards or other property, and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended; (vi)
determine whether, to what extent and under what circumstances cash, Shares,
other Awards and other amounts payable with respect to an Award granted to
Participating Key Employees under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan (including, without limitation, any Award
Agreement); (viii) establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

3

--------------------------------------------------------------------------------

        (c)    Committee Administration With Respect to Non-Employee Directors.
With respect to the Plan as it applies to Non-Employee Directors, the Committee
shall have the full power, discretion and authority to interpret and administer
the Plan in a manner that is consistent with the Plan’s provisions; provided,
however, that in no event shall the Committee have the power to determine
eligibility to participate in the Plan, or to determine the number, the value,
the vesting or exercise period or the timing of Awards to be made under the Plan
to Non-Employee Directors (all such determinations are automatic pursuant to the
provisions of the Plan). Any action taken by the Committee with respect to the
administration of the Plan as it applies to Non-Employee Directors that would
violate Rule 16b-3 shall be null and void.

        (d)    Decisions Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time or from time to time, and
shall be final, conclusive and binding upon all Persons, including the Company,
any Affiliate, any Participating Key Employee, any Non-Employee Director, any
holder or beneficiary of any Award, any shareholder and any employee of the
Company or of any Affiliate.

        (e)    Indemnification. The Company will indemnify and hold harmless
each member of the Committee, and each member of the Board of Directors that has
administered the Plan in the absence of a Committee pursuant to Section 3(a), as
to any act done, or determination made, with respect to the Plan or any Award to
the maximum extent that the laws of the State of Wisconsin and the Company’s
bylaws permit.

Section 4. Shares Available for Award.


        (a)    Shares Available. Subject to adjustment as provided in Section
4(b):

            (i)    Plan Reserve. The number of Shares with respect to which
Awards may be granted under the Plan shall be 200,000, plus the number of shares
as described in Section 4(a)(iii). The number of Shares covered by an Award
under the Plan, or to which such Award relates, shall be counted on the date of
grant of such Award against the number of Shares available for granting Awards
under the Plan.

4

--------------------------------------------------------------------------------

            (ii)    Replenishment of Shares Under this Plan. If any Award
granted under the Plan terminates, expires, lapses or is cancelled for any
reason without the issuance of Shares under the Award, the Shares relating to
such Award shall become automatically available for issuance pursuant to other
Awards under Section 4(a)(i), including issuance as Incentive Stock Options. If
Shares are issued under any Award and the Company subsequently reacquires them
pursuant to rights reserved upon the issuance of the Shares, or if previously
owned Shares or Shares issuable upon exercise of the Award are delivered to the
Company in payment of the exercise price of an Award, then such Shares may again
be used for new Awards under this Plan under Section 4(a)(i), but such Shares
may not be issued as Incentive Stock Options.

            (iii)    Addition of Shares From Predecessor Plans. After the
Effective Date of the Plan, the number of Shares available for issuance under
this Plan, as determined under the first sentence of Section 4(a)(i), shall be
increased by (1) the number of Shares that are not yet subject to an award,
which would otherwise be available for issuance, under the 1995 Plan or 1994
Plan, if such plans were still in effect and (2) the number of Shares subject to
awards granted under the 1995 Plan or 1994 Plan that would again become
available for new grants under the terms of the 1995 Plan or 1994 Plan, as
applicable, if such plans were still in effect. Any such Shares will not be
available for future awards under the terms of the 1995 Plan or 1994 Plan, as
applicable.

            (iv)    Sources of Shares Deliverable Under Awards. Any Shares
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued Shares or of treasury Shares.

        (b)    Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee may, in such manner as it may
deem equitable, adjust any or all of (i) the number and type of Shares subject
to the Plan and which thereafter may be made the subject of Awards under the
Plan; (ii) the number and type of Shares subject to outstanding Awards; and
(iii) the grant, purchase or exercise price with respect to any Award, or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, however, in each case, that with respect to Awards
of Incentive Stock Options, no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b) of the Code
(or any successor provision thereto); and provided further that the number of
Shares subject to any Award payable or denominated in Shares shall always be a
whole number.

Section 5. Eligibility.


        (a)    Key Employees. Any Key Employee, including any executive officer
or an Employee who is also a Director of the Company or of any Affiliate, who is
not a member of the Committee shall be eligible to be designated a Participating
Key Employee. Except as provided in Section 5(b), Stephen H. Marcus and Diane
Marcus Gershowitz shall not be eligible to receive Awards under the Plan.

5

--------------------------------------------------------------------------------

        (b)    Non-Employee Directors. Any Non-Employee Director is eligible to
receive an Award of Options pursuant to Section 6(a)(ii).

Section 6. Awards.


        (a)    Key Employee and Non-Employee Director Options.

            (i)    Discretionary Option Awards. The Committee is hereby
authorized to grant Options to Key Employees with the terms and conditions as
set forth below and with such additional terms and conditions, in either case
not inconsistent with the provisions of the Plan, as the Committee shall
determine in its discretion.

                (1)    Exercise Price. The exercise price per Share of an Option
granted pursuant to Section 6(a)(i) shall be determined by the Committee;
provided, however, that such exercise price shall not be less than the Fair
Market Value of a Share on the date of grant of such Option.

                (2)    Option Term. The term of each Option shall be fixed by
the Committee; provided, however, that in no event shall the term of any Option
exceed a period of ten years from the date of its grant.

                (3)    Incentive Stock Options. The terms of any Incentive Stock
Option granted under the Plan shall comply in all respects with the provisions
of Section 422 of the Code (or any successor provision thereto) and any
regulations promulgated thereunder. Notwithstanding any provision in the Plan to
the contrary, no Incentive Stock Option may be granted hereunder after the tenth
anniversary of the adoption of the Plan by the Board of Directors of the
Company.

6

--------------------------------------------------------------------------------

            (ii)    AutomaticNon-Qualified StockOption Awards to Non-Employee
Directors.

                (1)    Initial Awards. On the date of initial election or
initial appointment of a Non-Employee Director during the term of the Plan, each
such Non-Employee Director shall be automatically granted a Non-Qualified Stock
Option to purchase 1,000 Shares.

                (2)    Annual Awards. On the final day of each fiscal year of
the Company during the term of the Plan, each then serving Non-Employee Director
shall be automatically granted a Non-Qualified Stock Option to purchase 500
Shares.

                (3)    Limitation on Awards. Other than the automatic
Non-Qualified Stock Option grants provided in Section 6(a)(ii)(1) and Section
6(a)(ii)(2), no additional Awards shall be granted to Non-Employee Directors
under the Plan.

6

--------------------------------------------------------------------------------

                (4)    Exercise Price. The exercise price per Share available
for purchase under a Non-Qualified Stock Option granted pursuant to Section
6(a)(ii) shall equal the Fair Market Value of a Share on the date of grant of
such Non-Qualified Stock Option.

        (b)    Stock Appreciation Right Awards. The Committee is hereby
authorized to grant Stock Appreciation Rights to Key Employees. Subject to the
terms of the Plan and any applicable Award Agreement, a Stock Appreciation Right
granted under the Plan shall confer on the holder thereof a right to receive for
each one Share to which to the Stock Appreciation Right relates, upon exercise
thereof, the excess of (i) the Fair Market Value of such Share on the date of
exercise over (ii) the grant price of the Stock Appreciation Right as specified
by the Committee, which shall not be less than the Fair Market Value of one
Share on the date of grant of the Stock Appreciation Right. Subject to the terms
of the Plan, the grant price, term, the number of Shares to which the Stock
Appreciation Right relates, methods of exercise, methods of settlement
(including whether the Participating Key Employee will be paid in cash, Shares,
other securities, other Awards, or other property or any combination thereof),
and any other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee in its discretion. The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate, including, without limitation, restricting the time of
exercise of the Stock Appreciation Right to specified periods as may be
necessary to satisfy the requirements of Rule 16b-3.

        (c)    Restricted Stock Awards.

            (i)    Issuance. The Committee is hereby authorized to grant Awards
of Restricted Stock to Key Employees.

            (ii)    Restrictions. Shares of Restricted Stock granted to
Participating Key Employees shall be subject to such restrictions as the
Committee may impose in its discretion (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate in its discretion.

            (iii)    Registration. Any Restricted Stock granted under the Plan
to a Participating Key Employee may be evidenced in such manner as the Committee
may deem appropriate in its discretion, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan to a Participating Key Employee, such certificate
shall be registered in the name of the Participating Key Employee and shall bear
an appropriate legend (as determined by the Committee) referring to the terms,
conditions and restrictions applicable to such Restricted Stock.

            (iv)    Payment of Restricted Stock. At the end of the applicable
restriction period relating to Restricted Stock granted to a Participating Key
Employee, one or more stock certificates for the appropriate number of Shares,
free of restrictions imposed under the Plan, shall be delivered to the
Participating Key Employee or, if the Participating Key Employee received stock
certificates representing the Restricted Stock at the time of grant, the legends
placed on such certificates shall be removed.

7

--------------------------------------------------------------------------------

            (v)    Forfeiture. Except as otherwise determined by the Committee
in its discretion, upon termination of employment of a Participating Key
Employee (as determined under criteria established by the Committee in its
discretion) for any reason during the applicable restriction period, all Shares
of Restricted Stock still subject to restriction shall be forfeited by the
Participating Key Employee; provided, however, that the Committee may, when it
finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock held by a Participating Key Employee.

        (d)    Performance Share Awards.

            (i)    Issuance. The Committee is hereby authorized to grant Awards
of Performance Shares to Key Employees.

            (ii)    Performance Goals and Other Terms. The Committee shall
determine in its discretion the Performance Period, the performance goal or
goals to be achieved during any Performance Period, the proportion of payments,
if any, to be made for performance between the minimum and full performance
levels, the restrictions applicable to Shares of Restricted Stock received upon
payment of Performance Shares if Performance Shares are paid in such manner, and
any other terms, conditions and rights relating to a grant of Performance
Shares. Performance goals established by the Committee may be based on one or
more measures such as return on shareholders’ equity, earnings or any other
standard or standards deemed relevant by the Committee, measured internally or
relative to other organizations and before or after extraordinary items.

            (iii)    Rights and Benefits During the Performance Period. The
Committee may provide that, during a Performance Period, a Participating Key
Employee shall be paid cash amounts, with respect to each Performance Share held
by such Participating Key Employee, in the same manner, at the same time, and in
the same amount paid, as a cash dividend on a Share. Participating Key Employees
shall have no voting rights with respect to Performance Shares held by them.

            (iv)    Adjustments with Respect to Performance Shares. Any other
provision of the Plan to the contrary notwithstanding, the Committee may in its
discretion at any time or from time to time adjust performance goals (up or
down) and minimum or full performance levels (and any intermediate levels and
proportion of payments related thereto), adjust the manner in which performance
goals are measured, or shorten any Performance Period or waive in whole or in
part any or all remaining restrictions with respect to Shares of Restricted
Stock issued in payment of Performance Shares, if the Committee determines that
conditions, including, without limitation, changes in the economy, changes in
competitive conditions, changes in laws or governmental regulations, changes in
generally accepted accounting principles, changes in the Company’s accounting
policies, acquisitions or dispositions by the Company or its Affiliates, or the
occurrence of other unusual, unforeseen or extraordinary events, so warrant.

8

--------------------------------------------------------------------------------

            (v)    Payment of Performance Shares. As soon as is reasonably
practicable following the end of the applicable Performance Period, one or more
certificates representing the number of Shares equal to the number of
Performance Shares payable shall be registered in the name of and delivered to
the Participating Key Employee; provided, however, that any Shares of Restricted
Stock payable in connection with Performance Shares shall, pending the
expiration, lapse, or waiver of the applicable restrictions, be evidenced in the
manner as set forth in Section 6(c)(iii) hereof.

        (e)    General.

            (i)    No Cash Consideration for Awards.

                (1)    Participating Key Employees. Awards shall be granted to
Participating Key Employees for no cash consideration unless otherwise
determined by the Committee.

                (2)    Non-Employee Directors. Awards shall be granted to
Non-Employee Directors for no cash consideration.

            (ii)    Award Agreements. Each Award granted under the Plan to a
Participating Key Employee or Non-Employee Director shall be evidenced by an
Award Agreement in such form (consistent with the terms of the Plan) as shall
have been approved by the Committee.

            (iii)    Awards May Be Granted Separately or Together. Awards to
Participating Key Employees under the Plan may be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award or any
award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to, or in tandem with, other Awards, or in addition to, or
in tandem with, awards granted under any other plan of the Company or any
Affiliate, may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

            (iv)    Forms of Payment Under Awards. Subject to the terms of the
Plan and of any applicable Award Agreement, payments or transfers to be made by
the Company or an Affiliate upon the grant, exercise or payment of an Award to a
Participating Key Employee may be made in such form or forms as the Committee
shall determine, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee in its discretion. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of interest on installment or deferred payments.

9

--------------------------------------------------------------------------------

            (v)    Method of Exercise.

                (1)    Participating Key Employees. The Committee shall
determine the method or methods by which, and the form or forms, including,
without limitation, cash, Shares, other securities, other Awards, other property
or any combination thereof, having a Fair Market Value on the exercise date
equal to the relevant exercise price, in which payment of the exercise price
with respect to any Award may be made or deemed to have been made. Unless the
Committee determines that it would not be in the interests of the Company to do
so, the total exercise price of any Award shall be payable to the Company in
full either (a) in cash; (b) by tendering previously acquired Shares having a
Fair Market Value at the time of exercise equal to the total exercise price;
(c) by tendering Shares otherwise receivable upon exercise of the Award having a
Fair Market Value at the time of exercise equal to the total exercise price; or
(d) by any combination of (a), (b) and/or (c).

                (2)    Non-Employee Directors. Non-Qualified Stock Options shall
be exercised by the delivery of a written notice of exercise to the Secretary of
the Company, setting forth the number of Shares with respect to which the
Non-Qualified Stock Option is to be exercised, accompanied by full payment for
the Shares. The total exercise price upon exercise of any Non-Qualified Stock
Option shall be payable to the Company in full either (a) in cash; (b) by
tendering previously acquired Shares having a Fair Market Value at the time of
exercise equal to the total exercise price; (c) by tendering Shares otherwise
receivable upon exercise of the Award having a Fair Market Value at the time of
exercise equal to the total exercise price; or (d) by any combination of (a),
(b) and/or (c).

            (vi)    Restrictions on Share Transferability. Shares acquired
pursuant to the exercise of an Option under the Plan shall be subject to
applicable restrictions under applicable federal securities laws, under the
requirements of any national securities exchange or market upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.

            (vii)    Non-Transferability of Awards. Each Award granted under the
Plan shall not be transferable other than by will or the laws of descent and
distribution except that a Participating Key Employee or Non-Employee Director
may, to the extent allowed by the Committee and in a manner specified by the
Committee or the Award Agreement, (a) designate in writing a beneficiary to
exercise the Award after the Participating Key Employee’s or Non-Employee
Director’s death, as the case may be, and (b) transfer any Award.

            (viii)    Term of Awards.

                (1)    Participating Key Employees. Except as otherwise provided
in the Plan, the term of each Award granted to a Participating Key Employee
shall commence on such date and be for such period as shall be determined by the
Committee.

                (2)    Non-Employee Directors. Non-Employee Directors shall be
entitled to exercise Non-Qualified Stock Options granted pursuant to Section
6(a)(ii) in whole or in part at any time and from time beginning immediately
after the date of the grant of the Non-Qualified Stock Option and ending on the
date that is the earlier of (a) the date that is ten years from the date of the
grant of the Non-Qualified Stock Option or (b) the date that is six months after
the termination of such Non-Employee Director’s service for any reason.

10

--------------------------------------------------------------------------------

            (ix)    Share Certificates; Representation. In addition to the
restrictions imposed pursuant to Section 6(c) and Section 6(d) hereof, all
certificates for Shares delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Commission, New York Stock Exchange or
any other stock exchange or other market upon which such Shares are then listed
or traded, and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. The Committee may require each
Participating Key Employee, Non-Employee Director or other Person who acquires
Shares under the Plan by means of an Award originally made to a Participating
Key Employee or Non-Employee Director to represent to the Company in writing
that such Participating Key Employee, Non-Employee Director or other Person is
acquiring the Shares without a view to the distribution thereof.

Section 7. Amendment and Termination of the Plan; Correction of Defects and
Omissions.


        (a)    Amendments to and Termination of the Plan. The Board of Directors
of the Company may at any time amend, alter, suspend, discontinue or terminate
the Plan; provided, however, that shareholder approval of any amendment of the
Plan shall also be obtained if otherwise required by (i) the Code or any rules
promulgated thereunder (in order to allow for Incentive Stock Options to be
granted under the Plan) or (ii) the listing requirements of the New York Stock
Exchange or any other principal securities exchange or market on which the
Shares are then traded (in order to maintain the listing of the Shares thereon).
Termination of the Plan shall not affect the rights of Participating Key
Employees or Non-Employee Directors with respect to Awards previously granted to
them, and all unexpired Awards shall continue in force and effect after
termination of the Plan except as they may lapse or be terminated by their own
terms and conditions.

        (b)    Correction of Defects, Omissions and Inconsistencies. The
Committee may in its discretion correct any defect, supply any omission or
reconcile any inconsistency in any Award or Award Agreement in the manner and to
the extent it shall deem desirable to carry the Plan into effect.

Section 8. General Provisions.


        (a)    No Rights to Awards. No Key Employee, Participating Key Employee
or other Person shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Key Employees,
Participating Key Employees or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards need not be the same with respect to
each Participating Key Employee.

11

--------------------------------------------------------------------------------

        (b)    Withholding. No later than the date as of which an amount first
becomes includable in the gross income of a Participating Key Employee for
federal income tax purposes with respect to any Award under the Plan, the
Participating Key Employee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Committee, withholding obligations
arising with respect to Awards to Participating Key Employees under the Plan may
be settled with Shares previously owned by the Participating Key Employee and/or
with Shares that are part of or are otherwise receivable upon exercise of the
Award. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company and any Affiliate shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participating Key Employee. The Committee may
establish such procedures as it deems appropriate for the settling of
withholding obligations with Shares.

        (c)    No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements, and such arrangements
may be either generally applicable or applicable only in specific cases.

        (d)    Rights and Status of Recipients of Awards. The grant of an Award
shall not be construed as giving a Participating Key Employee or Non-Employee
Director the right to be retained in the employ of the Company or any Affiliate,
or the right to continue as a Director. Further, the Company or any Affiliate
may at any time dismiss a Participating Key Employee or Non-Employee Director
from employment or service, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.
Except for rights accorded under the Plan and under any applicable Award
Agreement, Participating Key Employees and Non-Employee Directors shall have no
rights as holders of Shares as a result of the granting of Awards hereunder.

        (e)    Unfunded Status of the Plan. Unless otherwise determined by the
Committee, the Plan shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company or the Committee and any
Participating Key Employee, Non-Employee Director or other Person. To the extent
any Person holds any right by virtue of a grant under the Plan, such right
(unless otherwise determined by the Committee) shall be no greater than the
right of an unsecured general creditor of the Company.

        (f)    Governing Law. The validity, construction and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the internal laws of the State of Wisconsin and applicable
federal law. Any legal action or proceeding with respect to the Plan, any Award
or any Award Agreement, may be heard only in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.

        (g)    Limitations on Actions. Any legal action or proceeding with
respect to the Plan, any Award or any Award Agreement, must be brought within
one year after the day the complaining party first knew or should have known of
the events giving rise to the complaint.

12

--------------------------------------------------------------------------------

        (h)    Severability. If any provision of the Plan or any Award Agreement
or any Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any Person or Award, or would disqualify the Plan,
any Award Agreement or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan,
any Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan, any such Award
Agreement and any such Award shall remain in full force and effect.

        (i)    No Fractional Shares. No fractional Shares or other securities
shall be issued or delivered pursuant to the Plan, any Award Agreement or any
Award, and the Committee shall determine (except as otherwise provided in the
Plan) whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights thereto shall be
canceled, terminated or otherwise eliminated.

        (j)    Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 9. Effective Date of the Plan.


        The Plan shall be effective as of the date the Plan is adopted by the
shareholders (“Effective Date”), provided such shareholder approval of the Plan
is within 12 months following the date of adoption of the Plan by the Board of
Directors, and all Awards granted under the Plan prior to the date of
shareholder approval shall be subject to such approval and the effective date of
such Award grants shall be deemed to be the date of such shareholder approval.

Section 10. Term of the Plan.


        No Award shall be granted under the Plan following the tenth anniversary
of its Effective Date. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date and, to the extent set forth in the Plan, the authority of the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such
Award, or to waive any conditions or restrictions with respect to any such
Award, and the authority of the Board of Directors of the Company to amend the
Plan, shall extend beyond such date.


13